In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Knipel, J.), dated August 27, 2003, which granted the motion of the defendants New York City Transit Authority and Phillip Greggs, and the separate motion of the defendant Jose Daniel Canela, for summary judgment dismissing the complaint on the ground that the plaintiff Angeliki Petropoulos did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The defendants made a prima facie showing that the plaintiff Angeliki Petropoulos (hereinafter the plaintiff) did not sustain a . serious injury within the meaning of Insurance Law § 5102 (d) through the submission of the plaintiffs medical records and the affirmation of the defense medical expert (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955 [1992]; Hodges v Jones, 238 AD2d 962 [1997]; Fragale v Geiger, 288 AD2d 431 [2001]). The affidavit of the plaintiffs chiropractor submitted in opposition to the defendants’ motions *523was too vague and conclusory, and therefore failed to raise a triable issue of fact (see Almonacid v Meltzer, 222 AD2d 631 [1995]; Franchini v Palmieri, 307 AD2d 1056 [2003], affd 1 NY3d 536 [2003]).
Accordingly, the Supreme Court properly granted the defendants’ motions for summary judgment in their favor dismissing the complaint. Krausman, J.P., Luciano, Mastro and Lifson, JJ., concur.